

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (“Agreement”), dated as of August 29, 2008, is by
and among American International Industries, Inc., a -----------------Nevada
corporation (the “Purchaser”), Shumate Machine Works, Inc., a Texas corporation
(the “Company”), and Shumate Industries, Inc., a Delaware corporation and the
sole shareholder of the Company (the “Parent”).
 
RECITALS
 
A. The Parent owns all of the issued and outstanding shares of capital stock of
the Company.
 
B. The parties hereto wish to provide for the terms and conditions upon which
the Purchaser will acquire substantially all of the assets and assume specified
liabilities of the Company.
 
C. The parties hereto wish to make certain representations, warranties,
covenants and agreements in connection with the purchase of assets and
assumption of liabilities and also to prescribe various conditions to such
transaction.
 
AGREEMENT
 
Accordingly, and in consideration of the representations, warranties, covenants,
agreements and conditions herein contained, the parties hereto agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE OF ASSETS
 
1.1 Assets to be Purchased. Upon satisfaction of all conditions to the
obligations of the parties contained herein (other than such conditions as shall
have been waived in accordance with the terms hereof), the Company shall sell,
transfer, convey, assign and deliver to the Purchaser, and the Purchaser shall
purchase from the Company, at the Closing (as hereinafter defined), all of the
Company’s right, title and interest in and to the assets, properties, goodwill
and rights of the Company, as a going concern, of every nature, kind and
description, tangible and intangible, wherever located and whether or not
carried or reflected on the books and records of the Company (hereinafter
sometimes collectively called the “Assets”), including without limitation:
(i) the assets referred to in the form of Bill of Sale listed on Exhibit 1.1(a)
hereto; and (ii) the assets reflected on the Latest Balance Sheet (as
hereinafter defined), with only such dispositions of such assets reflected on
the Latest Balance Sheet as shall have occurred in the ordinary course of the
Company’s business between the date thereof and the Closing and which are
permitted by the terms hereof, and excluding only (x) the minute books,
corporate seal and stock records of the Company and (y) the assets specifically
described on Exhibit 1.1(b) hereto. All machinery, equipment, vehicles and other
personal property, including without limitation inventories, accounts and notes
receivable, trade notes, trade accounts, shall be conveyed free and clear of any
mortgage, pledge, lien or security interest of any kind or nature (whether or
not of record) except for the Permitted Liens.
 
 
1

--------------------------------------------------------------------------------

 
1.2 Assumptions of Certain Liabilities. Upon satisfaction of all conditions to
the obligations of the parties contained herein (other than such conditions as
shall have been waived in accordance with the terms hereof), the Purchaser,
pursuant to a Liabilities Undertaking in the form of Exhibit 1.2(a) hereto
(“Liabilities Undertaking”), shall assume those certain liabilities and
obligations of the Company listed on Exhibit A to Exhibit 1.2(a) hereto (the
“Assumed Liabilities”). The Purchaser is not assuming, and will not be obligated
or liable for, any liability of the Company not listed on Exhibit A to Exhibit
1.2(a).
 
1.3 Purchase Price. The Purchaser shall pay for the Company’s Assets the
following consideration (the “Purchase Price”):
 
(a) Five Million Dollars ($5,000,000); and
 
(b) Assumption by the Purchaser of the Assumed Liabilities.
 
As set forth in further detail in Sections 6.3 and 6.11, payment of the Purchase
and Closing are subject to (i) simultaneous closing of the new Five Million
Dollar ($5,000,000) term note and One Million Dollar ($1,000,000) revolving
facility at terms acceptable to the Purchaser with Stillwater National Bank and
Trust Company and (ii) the revised appraisal of the fair market value in place
of the property and equipment and the intangible assets of the Company attached
hereto as Schedule 6.11 being valued at least $5,000,000.
 
1.4 Payment of Purchase Price.
 
The Purchase Price shall be payable by the Purchaser as follows:
 
(a) The Purchaser shall pay Five Million Dollars ($5,000,000), by either (i)
federal wire transfer on the date of Closing in accordance with such
instructions as the Company may provide to the Purchaser at least 72 hours prior
to the Closing or (ii) assumption of those certain term notes of the Parent and
Company with Stillwater National Bank and Trust Company set forth on Schedule
1.4(a) (the “Assumed Stillwater Notes”) or (iii) a combination of (i) and (ii)
totaling $5,000,000.
 
(b) The Purchaser shall execute the Liability Undertaking and deliver it to the
Company at the Closing.
 
1.5 Purchase Price Adjustment. The determination of the Company’s Negative
Working Capital (as defined below) on the date of Closing, and the Shares (as
defined below) due Purchaser, if any, shall be accomplished at and after the
Closing in the following manner:
 
(a) As of or prior to the Closing, the Purchaser and the Company shall use their
best commercially reasonable efforts to mutually agree upon and prepare a
balance sheet as of the Closing Date (as hereinafter defined) in accordance with
GAAP, including a calculation of the Negative Working Capital as of the Closing
Date (the “Closing Balance Sheet”).
 
 
2

--------------------------------------------------------------------------------

 
(b) For purposes of this Agreement, “Negative Working Capital” means the amount
by which, if any, Assumed Liabilities exceeds the sum of accounts receivable,
inventory, cash and pre-paid assets of the Company on the Adjusted Closing
Balance Sheet (as defined below). Upon final determination of the Adjusted
Closing Balance Sheet and Negative Working Capital as set forth in subsections
(c) and (d) below, Parent agrees to issue Purchaser shares of Parent’s common
stock, par value $0.001 per share (the “Common Stock”) having an aggregate
market value equal to the Negative Working Capital not to exceed $700,000 (the
“Shares”), such number of shares to be determined by dividing the Negative
Working Capital (not to exceed $700,000) by the closing price of the Common
Stock on the Over the Counter Bulletin Board on the Closing Date (“Closing
Price”). Parent and Purchaser hereby agree that the Closing Price shall not
exceed $0.40.
 
(c) The Parent and the Company shall promptly prepare the post Closing Balance
Sheet within forty-five (45) days of the date of Closing and shall deliver
copies thereof to the Purchaser (the “Adjusted Closing Balance Sheet”). The
Parent and Company shall prepare a computation of the Negative Working Capital
based on the Adjusted Closing Balance Sheet and shall submit such computation to
Purchaser in writing at the same time that copies of the Adjusted Closing
Balance Sheet are delivered.
 
(d) The Purchaser shall have thirty (30) days after receipt of the Adjusted
Closing Balance Sheet and the Negative Working Capital of the Company (the
“Review Period”) to review and verify the Adjusted Closing Balance Sheet and the
Negative Working Capital of the Company. If no party objects in writing to the
Adjusted Closing Balance Sheet and the Negative Working Capital of the Company
within the Review Period, then the Adjusted Closing Balance Sheet and the
Negative Working Capital of the Company shall be final and binding on all
parties, and the Shares shall be payable in accordance with subsection (b). If
any party does so object within the Review Period then the parties shall meet as
soon as practicable to attempt to resolve any such objection. If the parties
agree in writing on a final Adjusted Closing Balance Sheet and the Negative
Working Capital of the Company within ten (10) days after the expiration of the
Review Period, then the provisions of subsection (b) shall apply. If the parties
cannot agree upon a final Adjusted Closing Balance Sheet and the Negative
Working of the Company within ten (10) days after the Review Period, then the
provisions of Section 10.12 shall become applicable.
 
(e) The Purchase Price will be allocated among the Assets in the manner required
by Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”) as
shall be mutually agreed by the Purchaser and the Company. The Company and the
Purchaser will file all Tax Returns (as defined herein) and tax reports
(including IRS Form 8594) in accordance with and based upon such allocation and
will take no position in any Tax Return, tax proceeding or tax audit which is
inconsistent with such allocation.
 
1.6 Closing. Unless this Agreement shall have been terminated and the
transactions contemplated herein shall have been abandoned pursuant to Article 7
hereof, a closing (the “Closing”) will occur within 48 hours of satisfaction or
waiver of all closing conditions set forth in Articles 6 and 7, or such later
date or time as the parties hereto may agree in writing (the “Closing Date”),
provided, however, that in no event shall the Closing occur later than the
“Termination Date” which shall be the October 1, 2008, unless the parties hereto
shall agree in writing to extend the date of such Closing. The Closing shall be
held at the offices of the Purchaser at 601 Cien Street, Suite 235, Kemah, Texas
7765, or such other place as the parties may agree, at 10:00 a.m., local time or
such other time as the parties may agree, at which time and place the documents
and instruments necessary or appropriate to effect the transactions contemplated
herein will be exchanged by the parties.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
The Company hereby represents and warrants to the Purchaser as of the date
hereof as follows:
 
2.1 Corporate Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of Texas, has full
corporate power and authority to carry on its business as it is now being
conducted and to own, lease and operate its properties and assets, is duly
qualified or licensed to do business as a foreign corporation in good standing
in every other jurisdiction in which the character or location of the properties
and assets owned, leased or operated by it or the conduct of its business
requires such qualification or licensing, except in such jurisdictions in which
the failure to be so qualified or licensed and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect (as hereinafter
defined) on the Company.
 
2.2 Capitalization. The authorized capital stock of the Company is set forth in
Section 2.2 of the disclosure schedule delivered by the Company (the “Disclosure
Schedule”). The number of shares of capital stock of the Company outstanding is
set forth in Section 2.2 of the Disclosure Schedule. All issued and outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid, nonassessable and are without, and were not issued in violation of,
preemptive rights. Except as set forth in Section 2.2 of the Disclosure
Schedule: (i) there are no shares of capital stock or other equity securities of
the Company outstanding or any securities convertible into or exchangeable for
such shares, securities or rights; (ii) there are no outstanding options,
warrants, conversion privileges or other rights to purchase or acquire any
capital stock or other equity securities of the Company or any securities
convertible into or exchangeable for such shares, securities or rights; and
(iii) there are no contracts, commitments, understandings, arrangements or
restrictions by which the Company is bound to issue or acquire any additional
shares of its capital stock or other equity securities or any options, warrants,
conversion privileges or other rights to purchase or acquire any capital stock
or other equity securities of the Company or any securities convertible into or
exchangeable for such shares, securities or rights.
 
2.3 Authorization. The Company has full corporate power and authority to enter
into this Agreement and the Company Delivered Documents (as hereinafter defined)
and to carry out the transactions contemplated herein and therein. The Board of
Directors of the Company has taken all action required by law, its articles of
incorporation and bylaws and otherwise to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein. This Agreement has been duly and validly executed and
delivered by the Company and no other corporate action is necessary. This
Agreement is the valid and binding legal obligation of the Company enforceable
against the Company in accordance with its terms.
 
 
4

--------------------------------------------------------------------------------

 
2.4 Non-Contravention. Except as set forth in Section 2.4 of the Disclosure
Schedule, neither the execution, delivery and performance of this Agreement nor
the consummation of the transactions contemplated herein will to the Company’s
knowledge: (i) violate or be in conflict with any provision of the articles of
incorporation or bylaws of the Company; or (ii) except for such violations,
conflicts, defaults, accelerations, terminations, cancellations, impositions of
fees or penalties, mortgages, pledges, liens, security interests, encumbrances,
restrictions, changes or other events which could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, (A) be in
conflict with, or constitute a default, however defined (or an event which, with
the giving of due notice or lapse of time, or both, would constitute such a
default), under, or cause or permit the acceleration of the maturity of, or give
rise to any right of termination, cancellation, imposition of fees or penalties
under, any debt, note, bond, lease, mortgage, indenture, license, obligation,
contract, commitment, franchise, permit, instrument or other agreement or
obligation to which the Company (unless with respect to which defaults or other
rights, requisite waivers or consents shall have been obtained at or prior to
the Closing) or (B) result in the creation or imposition of any mortgage,
pledge, lien, security interest, encumbrance, restriction, adverse claim or
charge of any kind, upon any property or assets of the Company or under any
debt, obligation, contract, agreement or commitment to which the Company is a
party or by which the Company or any of its assets or properties is or may be
bound; or (iii) violate any applicable statute, treaty, law, judgment, writ,
injunction, decision, decree, order, regulation, ordinance or other similar
authoritative matters (sometimes hereinafter separately referred to as a “Law”
and sometimes collectively as “Laws”) of any applicable foreign, federal, state
or local governmental or quasi-governmental, administrative, regulatory or
judicial court, department, commission, agency, board, bureau, instrumentality
or other authority (hereinafter sometimes separately referred to as an
“Authority” and sometimes collectively as “Authorities”).
 
2.5 Consents and Approvals. Except as set forth in Section 2.5 of the Disclosure
Schedule, with respect to the Company, no consent, approval, order or
authorization of or from, or registration, notification, declaration or filing
with (hereinafter sometimes separately referred to as a “Consent” and sometimes
collectively as “Consents”) any individual or entity, including without
limitation any Authority, is required in connection with the execution, delivery
or performance of this Agreement by the Company or the consummation by the
Company of the transactions contemplated herein, except where the failure to
obtain such Consent would not prevent or delay consummation of the transactions
contemplated herein, or otherwise prevent or delay the Company from performing
its obligations under this Agreement, and would not have a Material Adverse
Effect.
 
2.6 Financial Statements. The balance sheets of the Company as of December 31,
2007 (the “December 2007 Balance Sheet”), and related statements of operations
are set forth in Section 2.6 of the Disclosure Schedule. The balance sheet of
the Company as of June 30, 2008 is referred to herein as the “Latest Balance
Sheet” and is also set forth in Section 2.6 of the Disclosure Schedule. Except
as disclosed in Section 2.6 of the Disclosure Schedule, the aforesaid financial
statements have been prepared from, and are consistent with, the books and
records of the Company.
 
 
5

--------------------------------------------------------------------------------

 
2.7 Absence of Certain Changes. Except as set forth in Section 2.7 of the
Disclosure Schedule, except for the negotiation and execution of this Agreement,
since the date of the Latest Balance Sheet, the Company has owned and operated
its assets, properties and businesses in the ordinary course of business and
consistent with past practice; without limiting the generality of the foregoing,
the Company has not, subject to the aforesaid exceptions:
 
(a) suffered any adverse change in its condition (financial or otherwise),
working capital, assets, properties, liabilities, obligations, reserves,
businesses, prospects, goodwill or going concern value or experienced any event
or failed to take any action which reasonably could be expected to result in
such an adverse change;
 
(b) suffered any loss, damage, destruction or other casualty (whether or not
covered by insurance) or suffered any loss of officers, employees, dealers,
distributors, independent contractors, customers, or suppliers or other
favorable business relationships;
 
(c) declared, set aside, made or paid any dividend or other distribution in
respect of its capital stock; or purchased or redeemed any shares of its capital
stock;
 
(d) issued or sold any shares of its capital stock, or any options, warrants,
conversion, exchange or other rights to purchase or acquire any such shares or
any securities convertible into or exchangeable for such shares;
 
(e) incurred any indebtedness for borrowed money;
 
(f) mortgaged, pledged, or subjected to any lien, lease, security interest or
other charge or encumbrance any of its properties or assets, tangible or
intangible, except for Permitted Liens;
 
(g) acquired or disposed of any assets or properties, except in the ordinary
course of business;
 
(h) forgiven or canceled any debts or claims, or waived any rights;
 
(i) granted to any officer or salaried employee or any other employee any
increase in compensation in any form or paid any severance or termination pay;
 
(j) entered into any commitment for capital expenditures for additions to plant,
property or equipment; or
 
(k) agreed, whether in writing or otherwise, to take any action described in
this subsection.
 
 
6

--------------------------------------------------------------------------------

 
2.8 Real Properties. The Company does not own any real properties. Section 2.8
of the Disclosure Schedule lists all real properties leased by the Company.
Section 2.8 of the Disclosure Schedule includes a brief description of the
operating facilities located thereon, the annual rent payable thereon, the
length of the term, any option to renew with respect thereto and the notice and
other provisions with respect to termination of rights to the use thereof.
Except as set forth in Section 2.8 of the Disclosure Schedule, such leasehold
interests are valid and in full force and effect and enforceable in accordance
with their terms and there does not exist any violation, breach or default
thereof or thereunder.
 
2.9 Machinery, Equipment, Vehicles and Personal Property. Section 2.9 of the
Disclosure Schedule lists all material machinery, equipment and vehicles owned
or leased by the Company, other than those items set forth on Exhibit 1.1(b).
Except as set forth in Section 2.9 of the Disclosure Schedule, the Company has
good and merchantable right, title and interest in and to all its machinery,
equipment, vehicles and other personal property reflected in the Latest Balance
Sheet and purchased or otherwise acquired since the date of the Latest Balance
Sheet (except for such items sold in the ordinary course of business since the
date of the Latest Balance Sheet). Except as set forth in Section 2.9 of the
Disclosure Schedule, none of such machinery, equipment, vehicles or other
personal property owned by the Company is subject to any mortgage, pledge, lien
or security interest of any kind or nature (whether or not of record) except
Permitted Liens. Except as set forth in Section 2.9 of the Disclosure Schedule,
all of the machinery, equipment, vehicles or other personal property owned by
the Company is in good repair and good operating condition, ordinary wear and
tear excepted, and is free from latent and patent defects..
 
2.10 Inventories. Section 2.10 of the Disclosure Schedule lists all inventory of
the Company as of July 31, 2008, excluding the inventory included within the
Excluded Assets. Except as set forth in Section 2.10 of the Disclosure Schedule,
all inventory of the Company, whether reflected in the Latest Balance Sheet or
otherwise (but excluding the inventory included within the Excluded Assets),
consists of a quality and quantity usable and salable in the ordinary course of
business, and the present quantities of all inventory of the Company are
reasonable in the present circumstances of the businesses as currently conducted
or as proposed to be conducted; provided, however, that the foregoing does not
take into account any plans of the Purchaser for conduct of the business after
the Closing Date.
 
2.11 Receivables and Payables.
 
(a) Section 2.11 of the Disclosure Schedule lists all accounts receivable, notes
receivable, trade notes and trade accounts (collectively, “Accounts Receivable”)
of the Company as of July 31, 2008, including their aging. Except as set forth
in Section 2.11 of the Disclosure Schedule, (A) the Company has good right,
title and interest in and to all its Accounts Receivable, including those
reflected in the Latest Balance Sheet and those acquired and generated since the
date of the Latest Balance Sheet (except for those paid since the date of the
Latest Balance Sheet); (B) none of such Accounts Receivable is subject to any
mortgage, pledge, lien or security interest of any kind or nature (whether or
not of record) except Permitted Liens; (C) except to the extent of applicable
reserves shown in the Latest Balance Sheet, to the knowledge of the Company, all
of the Accounts Receivable owing to the Company constitute valid and enforceable
claims arising from bona fide transactions in the ordinary course of business,
and there are no claims, refusals to pay or other rights of set-off against any
thereof; (D) no account or note debtor is delinquent in payment by more than
ninety days; (E) the aging schedule of the Accounts Receivable of the Company
set forth in the Disclosure Schedule is complete and accurate in all material
respects; and (F) to the knowledge of the Company, there is no reason why any
Accounts Receivable will not be collected in accordance with its terms, other
than for such accounts and notes which are not in excess of the reserves
established therefor and reflected in the Latest Balance Sheet.
 
 
7

--------------------------------------------------------------------------------

 
(b) Section 2.11(b) of the Disclosure Schedule lists all accounts payable of the
Company. All accounts payable and notes payable by the Company arose in bona
fide transactions in the ordinary course of business and except as set forth on
Section 2.11 of the Disclosure Schedule no such account payable or note payable
is delinquent by more than ninety days in its payment.
 
2.12 Litigation. Except as set forth in Section 2.12 of the Disclosure Schedule,
to the knowledge of the Company, there is no legal, administrative, arbitration,
or other proceeding, suit, claim or action of any nature or investigation,
review or audit of any kind (including without limitation a proceeding, suit,
claim or action, or an investigation, review or audit by any Authority,
involving any environmental Law or matter), judgment, decree, decision,
injunction, writ or order pending, noticed, scheduled or threatened or
contemplated by or against or involving the Company, its assets, properties or
businesses or its directors, officers, agents or employees (but only in their
capacity as such), whether at law or in equity, before or by any person or
entity or Authority, or which questions or challenges the validity of this
Agreement or any action taken or to be taken by the parties hereto pursuant to
this Agreement or in connection with the transactions contemplated herein.
 
2.13 Insurance. Section 2.13 of the Disclosure Schedule contains an accurate and
complete list of all policies of fire and other casualty, general liability,
theft, life, workers’ compensation, health, directors and officers, business
interruption and other forms of insurance owned or held by the Company,
specifying the insurer, the policy number, the term of the coverage and, in the
case of any “claims made” coverage, the same information as to predecessor
policies for the previous three years. All present policies are in full force
and effect and all premiums with respect thereto have been paid. The Company has
not been denied any form of insurance and no policy of insurance has been
revoked or rescinded during the past five years, except as described in Section
2.13 of the Disclosure Schedule.
 
2.14 Benefit Plans.
 
(a) Section 2.14 of the Disclosure sets forth a true and complete list of each
Employee Plan (as hereinafter defined) and Benefit Arrangement (as hereinafter
defined).
 
(b) The Company has performed in all material respects all obligations required
to be performed by it under each Employee Plan that is intended to qualify under
Sections 401(a), 401(k) or 401(m) of the Code, and each such Employee Plan and
Benefit Arrangement has been established and maintained in all material respect
in accordance with its terms and in compliance with all applicable laws,
statutes, orders, rules and regulations, including but not limited to ERISA or
the Code.
 
 
8

--------------------------------------------------------------------------------

 
(c) Except as set forth on Section 2.14 of the Disclosure Schedule, the
execution of this Agreement and the consummation of the transactions
contemplated herein will not (either alone or upon the occurrence of any
additional or subsequent events) constitute an event under any Employee Plan or
Benefit Arrangement that will or could reasonably be expected to result in any
payment, acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits that will result in any
liability of Purchaser.
 
2.15 Contracts and Commitments; No Default.
 
(a) Except as set forth in Section 2.15 of the Disclosure Schedule, the Company:
 
(i) has no written contract, commitment, agreement or arrangement with any
person or, to the Company’s knowledge, any oral contract, commitment, agreement
or arrangement which (1) requires payments individually in excess of $10,000
annually or in excess of $50,000 over its term (including without limitation
periods covered by any option to extend or renew by either party) and (2) is not
terminable on thirty (30) days’ or less notice without cost or other Liability;
 
(ii) does not pay any person or entity cash remuneration at the annual rate
(including without limitation guaranteed bonuses) of more than $50,000 for
employment or consulting services rendered;
 
(iii) is not restricted by agreement from carrying on its businesses or any part
thereof anywhere in the world or from competing in any line of business with any
person or entity;
 
(iv) is not subject to any obligation or requirement to provide funds to or make
any investment (in the form of a loan, capital contribution or otherwise) in any
person or entity;
 
(v) is not party to any agreement, contract, commitment or loan to which any of
its directors, officers or shareholders or any “affiliate” or “associate” (as
defined in Rule 405 as promulgated under the Securities Act of 1933) (or former
affiliate or associate) thereof is a party;
 
(vi) is not party to any purchase or sale contract or agreement that calls for
aggregate purchases or sales in excess over the course of such contract or
agreement of $25,000 or which continues for a period of more than twelve months
(including without limitation periods covered by any option to renew or extend
by either party) which is not terminable on sixty (60) days’ or less notice
without cost or other Liability at or any time after the Closing;
 
(vii) is not subject to any contract, commitment, agreement or arrangement with
any “disqualified individual” (as defined in Section 280G(c) of the Code) which
contains any severance or termination pay liabilities which would result in a
disallowance of the deduction for any “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code) under Section 280G of the Code; and
 
 
9

--------------------------------------------------------------------------------

 
(viii) has no distributorship, dealer, manufacturer’s representative, franchise
or similar sales contract relating to the payment of a commission.
 
Each contract, agreement, instrument, license, commitment, loan, restriction and
other arrangement set forth on Section 2.15 of the Disclosure Schedule shall be
referred to as a “Material Contract” and shall be collectively referred to as
the “Material Contracts.”
 
(b) To the knowledge of the Company, true and complete copies (or summaries, in
the case of oral items) of all Material Contracts have been made available to
the Purchaser for review. Except as set forth in Section 2.15 of the Disclosure
Schedule to the knowledge of the Company, all Material Contracts are valid and
enforceable by and against the Company in accordance with their respective
terms; the Company is not in material breach, violation or default, however
defined, in the performance of any of its obligations thereunder, and, to the
knowledge of the Company, no facts and circumstances exist which, whether with
the giving of due notice, lapse of time, or both, would constitute such a
material breach, violation or default thereunder or thereof; and, to the
Company’s knowledge, no other parties thereto are in a breach, violation or
default, however defined, thereunder or thereof, and no facts or circumstances
exist which, whether with the giving of due notice, lapse of time, or both,
would constitute such a breach, violation or default thereunder or thereof.
 
2.16 Orders, Commitments and Returns. Except as set forth in Section 2.16 of the
Disclosure Schedule, to the knowledge of the Company, all accepted and
unfulfilled orders for the sale of products and the performance of services
entered into by the Company and all outstanding contracts or commitments for the
purchase of supplies, materials and services were made in bona fide transactions
in the ordinary course of business. Except as set forth in Section 2.16 of the
Disclosure Schedule, to the knowledge of the Company, there are no claims
against the Company to return products by reason of alleged over-shipments,
defective products or otherwise, or of products in the hands of customers,
retailers or distributors under an understanding that such products would be
returnable.
 
2.17 Labor Matters. Except as set forth in Section 2.17 of the Disclosure
Schedule to the knowledge of the Company: (i) the Company is and has been in
material compliance with all applicable Laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
including without limitation any such Laws respecting employment discrimination
and occupational safety and health requirements, and has not and is not engaged
in any unfair labor practice; (ii) to the knowledge of the Company, there is no
unfair labor practice complaint against the Company pending or threatened before
the National Labor Relations Board or any other comparable Authority;
(iii) there is no labor strike, dispute, slowdown or stoppage actually pending
or, to the Company’s knowledge, threatened against or directly affecting the
Company; (iv) to the knowledge of the Company, no labor representation question
exists respecting the employees of the Company and there is not pending or
threatened any activity intended or likely to result in a labor representation
vote respecting the employees of the Company; (v) no grievance or any
arbitration proceeding arising out of or under collective bargaining agreements
is pending and no claims therefor exist or, to the Company’s knowledge, have
been threatened; (vi) no collective bargaining agreement is binding and in force
against the Company or currently being negotiated by the Company; (vii) to the
knowledge of the Company, the Company has not experienced any significant work
stoppage or other significant labor difficulty; (viii) the Company is not
delinquent in payments to any persons for any wages, salaries, commissions,
bonuses or other direct or indirect compensation for any services performed by
them or amounts required to be reimbursed to such persons, including without
limitation any amounts due under any Employee Plan and Benefit Arrangement;
(ix) except as upon termination of the employment of any person, neither the
Purchaser nor any subsidiary of the Purchaser will, by reason of anything done
by the Company or the Parent at or prior to or as of the date of Closing, be
liable to any of such persons for so-called “severance pay” or any other
payments; and (x) to the knowledge of the Company, within the twelve month
period prior to the date hereof there has not been any expression of intention
to the Company by any officer or key employee identified in Section 2.17 of the
Disclosure Schedule to terminate such employment.
 
 
10

--------------------------------------------------------------------------------

 
2.18 Dealers and Suppliers. Except as set forth in Section 2.18 of the
Disclosure Schedule, there has not been in the twelve month period prior to the
date hereof any adverse change in the business relationship of the Company with
any dealer or supplier to the Company which is reasonably likely to have a
Material Adverse Effect.
 
2.19 Permits and Other Operating Rights. Except as set forth in Section 2.19 of
the Disclosure Schedule, the Company does not require the Consent of any
Authority to permit it to operate in the manner in which it presently is being
operated, and possesses all permits and other authorizations from all
Authorities presently required necessary to permit it to operate it businesses
in the manner in which they presently are conducted.
 
2.20 Compliance with Law. Except as set forth in Section 2.20 of the Disclosure
Schedule, and without limiting the scope of any other representations or
warranties contained in this Agreement, but without intending to duplicate the
scope of such other representations and warranties to the knowledge of the
Company, the assets, properties, businesses and operations of the Company are
and have been in material compliance with all Laws applicable to the ownership
and conduct of their assets, properties, businesses and operations. To the
knowledge of the Company, there are no outstanding and unsatisfied deficiency
reports, plans of correction, notices of noncompliance or work orders relating
to any Authorities arising as a result of any such failure to be in material
compliance, and no such discussions with any Authorities arising as a result of
any such failure to be in material compliance are scheduled or pending.
 
2.21 Assets of Business. The Assets constitute substantially all of the assets
held for use or used primarily in connection with its businesses, except for the
Excluded Assets, and, except for the Excluded Assets, are adequate to carry on
such businesses as presently conducted by the Company.
 
 
11

--------------------------------------------------------------------------------

 
2.22 Brokers. Except as set forth in Section 2.22 of the Disclosure Schedule,
neither the Company nor any of its directors, officers or employees has employed
any broker, finder, or financial advisor or incurred any liability for any
brokerage fee or commission, finder’s fee or financial advisory fee, in
connection with the transactions contemplated hereby, nor is there any basis
known to the Company for any such fee or commission to be claimed by any person
or entity. Notwithstanding the above, any finder’s fee or commission, if owed,
will be paid solely by the Purchaser.
 
2.23 Customers. Except as set forth in Section 2.23 of the Disclosure Schedule,
in the 12-month period prior to the date hereof, with respect to any customer of
the Company representing more than $250,000 of sales in such 12-month period,
there has been neither any significant dispute nor to the knowledge of the
Company any set of circumstances which is reasonably anticipated to have a
material adverse effect on the relationship between the Company and such
customer.
 
2.24 Taxes and Tax Returns. Except as set forth on Section 2.24 of the
Disclosure Schedule, Parent has duly filed, on behalf of the Company, with the
appropriate governmental agencies all federal tax returns and reports, all state
and local tax returns and reports with respect to income, payroll, sales and
franchise taxes and all other tax returns and reports, the filing of which is
necessary for the conduct of its business. All such tax returns properly reflect
the taxes of the Company for the periods covered. All federal, state, and local
taxes, assessments, interest, penalties, deficiencies, fees, or other
governmental charges or impositions called for by such tax returns, or claimed
to be due by any taxing authority, have been properly accrued or paid and all
deposits required by law to be made with respect to employee's withholding taxes
have been made. There are no material unresolved questions or claims concerning
the Company’s tax liability. Parent, on behalf of the Company, has not received
any notice of audit, deficiency, or assessment or proposed deficiency or
assessment by the Internal Revenue Service or any other taxing authority, nor
has Parent, on behalf of the Company, waived any statute of limitations with
respect to taxes or agreed to any extensions of time with respect to a tax
assessment of deficiency.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent represents and warrants to the Purchaser as of the date hereof as
follows:
 
3.1. Corporate Organization. Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Purchaser
is qualified to do business and is in good standing as a foreign corporation in
each jurisdiction where the nature of the activities conducted by it or the
character of the property owned, leased or operated by it make such
qualification necessary or appropriate, except for those jurisdictions where the
failure to be so qualified has not and could not reasonably be expected to have
a Material Adverse Effect on the ability of the Parent, to fulfill its
obligations under this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
3.2. Authorization. Parent has full corporate power and authority to enter into
this Agreement and to carry out the transactions contemplated herein and
therein. The Boards of Directors of the Parent have taken all action required by
law, its articles of incorporation and bylaws or otherwise (including without
limitation, procuring approval by the Parent’s stockholders) to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated herein and no other corporate action is required.
This Agreement is the valid and binding legal obligation of Parent enforceable
against it in accordance with its terms.
 
3.3 Issuance of Shares. The Shares to be issued to Purchaser hereunder have been
duly authorized and, when issued in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable. 
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to the Company and the Parent as of the date
hereof as follows:
 
4.1. Corporate Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. Purchaser
is qualified to do business and is in good standing as a foreign corporation in
each jurisdiction where the nature of the activities conducted by it or the
character of the property owned, leased or operated by it make such
qualification necessary or appropriate, except for those jurisdictions where the
failure to be so qualified has not and could not reasonably be expected to have
a Material Adverse Effect on the ability of the Purchaser, to fulfill its
obligations under this Agreement.
 
4.2. Authorization. Purchaser has full corporate power and authority to enter
into this Agreement and the Purchaser Delivered Documents and to carry out the
transactions contemplated herein and therein. The Boards of Directors Purchaser
have taken all action required by law, their respective articles of
incorporation and bylaws or otherwise to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein and no action of the stockholders or the Purchaser is
required. This Agreement is the valid and binding legal obligation of Purchaser
enforceable against it in accordance with its terms.
 
4.3. Non-Contravention. Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated herein will:
(i) violate any provision of the articles of incorporation or bylaws of the
Purchaser; or (ii) except for such violations, conflicts, defaults,
accelerations, terminations, cancellations, impositions of fees or penalties,
mortgages, pledges, liens, security interests, encumbrances, restrictions and
charges which would not, individually or in the aggregate, have a Material
Adverse Effect on Purchaser, (A) violate, be in conflict with, or constitute a
default, however defined (or an event which, with the giving of due notice or
lapse of time, or both, would constitute such a default), under, or cause or
permit the acceleration of the maturity of, or give rise to, any right of
termination, cancellation, imposition of fees or penalties under, any debt,
note, bond, lease, mortgage, indenture, license, obligation, contract,
commitment, franchise, permit, instrument or other agreement or obligation to
which Purchaser is a party or by which they or any of its properties or assets
is or may be bound (unless with respect to which defaults or other rights,
requisite waivers or consents will have been obtained at or prior to the
Closing) or (B) result in the creation or imposition of any mortgage, pledge,
lien, security interest, encumbrance, restriction, adverse claim or charge of
any kind, upon any property or assets of Purchaser under any debt, obligation,
contract, agreement or commitment to which Purchaser is a party or by which
Purchaser or any of their assets or properties is or may be bound; or
(iii) violate any Law.
 
 
13

--------------------------------------------------------------------------------

 
4.4. Consents and Approvals. No Consent is required by any person or entity,
including without limitation any Authority, in connection with the execution,
delivery and performance by Purchaser of this Agreement, or the consummation of
the transactions contemplated herein, other than any Consent which, if not made
or obtained, will not, individually or in the aggregate, have a Material Adverse
Effect on the business of Purchaser.
 
4.5. Brokers. Neither Purchaser nor any of its directors, officers or key
employees have employed any broker, finder or financial advisor, or incurred any
liability for any brokerage fee or commission, finder’s fee or financial
advisory fee, in connection with the transactions contemplated hereby, nor is
there any basis known to Purchaser for any such fee or commission to be claimed
by any person or entity. Notwithstanding the above, any finder’s fee or
commission, if owed, will be paid solely by the Purchaser.
 
4.6. Legal Proceedings. There are no actions, suits or proceedings instituted,
pending or to the knowledge of the Purchaser, threatened against Purchaser, or
against any of its affiliates or against any property, asset, interest or right
of any of them, either individually or in the aggregate, that would prevent or
delay consummation of the transactions contemplated by this Agreement or
otherwise prevent Purchaser from performing their respective obligations under
this Agreement. Neither Purchaser is not subject to any judgment, order, writ,
injunction or decree that would prevent or delay consummation of the
transactions contemplated by this Agreement or otherwise prevent Purchaser from
performing its obligations under this Agreement.
 
4.7 Securities Laws. Purchaser acknowledges that:
 

 
(i)
the Shares to be issued pursuant to this Agreement have not been registered or
qualified under federal or state securities laws;

 

 
(ii)
Purchaser is purchasing such Shares solely for its own account and not with a
view to, or for sale in connection with, any resale or distribution in violation
of federal or state securities laws;

 

 
(iii)
Purchaser understands that such Shares are characterized as "restricted
securities" under the federal securities laws, is familiar with the resale
limitations imposed thereby (including the provisions of Rule 144 under the
Securities Act and the requirements thereof) and agrees and understands that no
transfer of such shares may be made without registration thereof under the
Securities Act, or pursuant to an exemption thereunder; and

 
 
14

--------------------------------------------------------------------------------

 

 
(iv)
The Shares, when issued, will bear the following legend:

 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.
 
ARTICLE 5
 
COVENANTS
 
5.1 Conduct of the Company Business. The Company shall maintain its assets and
properties and carry on its businesses and operations only in ordinary course in
substantially the same manner as planned and previously operated; and the
Company shall use its reasonable efforts to preserve intact its business
organizations, existing business relationships (including without limitation its
relationships with officers, employees, dealers, distributors, independent
contractors, customers and suppliers), good will and going concern value.
 
5.2 Full Access to the Purchaser. The Company shall afford to the Purchaser and
its directors, officers, employees, counsel, accountants, investment advisors
and other authorized representatives and agents full and complete access to the
facilities, properties, books and records of the Company in order that the
Purchaser may have full opportunity to make such investigations as it shall
desire to make of the affairs of the Company, provided that any such
investigation shall be conducted in such a manner as not to interfere
unreasonably with business operations, and provided further that neither the
Purchaser nor any of its directors, officers, employees, counsel, accountants,
investment advisors or other authorized representatives or agents shall have
access to the facilities, properties, employees, customers or suppliers except
upon the written consent of Larry Shumate, President of the Company, or Matthew
Flemming, Secretary of the Company, which consent shall not be unreasonably
withheld and, in any event, either or both of Larry Shumate and Matthew Flemming
shall have the right to be present. In addition, the Company shall furnish such
additional financial and operating data and other information as the Purchaser
shall, from time to time, reasonably request, including without limitation
access to the working papers of its independent certified public accountants.
 
 
15

--------------------------------------------------------------------------------

 
5.3 Confidentiality. Each of the parties hereto agrees that it will not use, or
permit the use of, any of the information relating to any other party hereto
furnished to it in connection with the transactions contemplated herein
(“Information”) in a manner or for a purpose detrimental to such other party or
otherwise than in connection with the transaction, and that they will not
disclose, divulge, provide or make accessible, or permit the Disclosure of
(collectively, “Disclose” or “Disclosure” as the case may be), any of the
Information to any person or entity, other than their responsible directors,
officers, employees, investment advisors, accountants, counsel and other
authorized representatives and agents, except as may be required by judicial or
administrative process or, in the opinion of such party’s regular counsel, by
other requirements of Law; provided, however, that prior to any Disclosure of
any Information permitted hereunder, the disclosing party shall first obtain the
recipients’ undertaking to comply with the provisions of this subsection with
respect to such information. The term “Information” as used herein shall not
include any information relating to a party which the party disclosing such
information can show: (i) to have been in its possession prior to its receipt
from another party hereto; (ii) to be now or to later become generally available
to the public through no fault of the disclosing party; (iii) to have been
available to the public at the time of its receipt by the disclosing party;
(iv) to have been received separately by the disclosing party in an unrestricted
manner from a person entitled to disclose such information; or (v) to have been
developed independently by the disclosing party without regard to any
information received in connection with this transaction. Each party hereto also
agrees to promptly return to the party from whom originally received all
original and duplicate copies of written materials containing Information should
the transactions contemplated herein not occur. A party hereto shall be deemed
to have satisfied its obligations to hold the Information confidential if it
exercises the same care as it takes with respect to its own similar information.
 
5.4 Filings; Consents; Removal of Objections. Subject to the terms and
conditions herein provided, the parties hereto shall use their best efforts to
take or cause to be taken all actions and do or cause to be done all things
necessary, proper or advisable under applicable Laws to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated
hereby, including without limitation obtaining all Consents of any person or
entity, whether private or governmental, required in connection with the
consummation of the transactions contemplated herein. In furtherance, and not in
limitation of the foregoing, it is the intent of the parties to consummate the
transactions contemplated herein at the earliest practicable time in accordance
with the applicable provisions governing the time within which such transactions
shall be completed, and they respectively agree to exert their best efforts to
that end, including without limitation: (i) if applicable, the filing with the
Federal Trade Commission (“FTC”) and the Antitrust Division of the Department of
Justice (the “Antitrust Division”) all requisite documents and notifications in
connection with the transactions contemplated hereby pursuant to the HSR Act as
soon as practicable following the date hereof, and to respond as promptly as
practicable to all inquiries from the FTC or the Antitrust Division in
connection therewith; (ii) the removal or satisfaction, if possible, of any
objections to the validity or legality of the transactions contemplated herein;
and (iii) the satisfaction of the conditions to consummation of the transactions
contemplated hereby.
 
 
16

--------------------------------------------------------------------------------

 
5.5 Further Assurances; Cooperation; Notification.
 
(a) Each party hereto will, before, at and after the Closing, execute and
deliver such instruments and take such other actions as the other party or
parties, as the case may be, may reasonably require in order to carry out the
express intent of this Agreement. Without limiting the generality of the
foregoing, at any time after the Closing, at the request of the Purchaser and
without further consideration, the Company will execute and deliver such
instruments of sale, transfer, conveyance, assignment and confirmation and take
such action as the Purchaser may reasonably deem necessary or desirable in order
to more effectively transfer, convey and assign to the Purchaser, and to confirm
the Purchaser’s title to, all of the Assets, to put the Purchaser in actual
possession and operating control thereof and to assist the Purchaser in
exercising all rights with respect thereto.
 
(b) At all times from the date hereof until the Closing, each party shall
promptly notify the other in writing of the occurrence of any event which it
reasonably believes will or may result in a failure by such party to satisfy the
conditions specified in Article 6 and Article 7 hereof.
 
(c) After the Closing, the Purchaser shall assist and cooperate reasonably with
the Company and the Parent in connection with the winding up of the business and
affairs of the Company arising as a result of the Closing.
 
5.6 Supplements to Disclosure Schedule. Prior to the Closing, the Company and
the Parent will supplement or amend the Disclosure Schedule with respect to any
event or development which, if existing or occurring at or prior to the date of
this Agreement, would have been required to be set forth or described in the
Disclosure Schedule or which is necessary to correct any information in the
Disclosure Schedule or in any representation and warranty of the Company or the
Parent which has been rendered inaccurate by reason of such event or
development. For purposes of determining the accuracy as of the date hereof of
the representations and warranties of the Company and the Parent contained in
Articles 2 and 3 hereof in order to determine the fulfillment of the conditions
set forth in Section 6.1, the Disclosure Schedule shall be deemed to exclude any
information contained in any supplement or amendment hereto delivered after the
delivery of the Disclosure Schedule.
 
5.7 Public Announcements. None of the parties hereto shall make any public
announcement with respect to the transactions contemplated herein without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed; provided, however, that any of the parties
hereto may at any time make any announcements which are deemed by its counsel to
be required by applicable Law so long as the party so required to make an
announcement promptly upon learning of such requirement notifies the other
parties of such requirement and discusses with the other parties in good faith
the exact proposed wording of any such announcement. As of the date of this
Agreement, the Purchaser is not aware of any facts giving rise to a current duty
to publicly disclose information pertaining to the negotiation or execution of
this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
5.8 Transactional Tax Undertakings; Cooperation on Tax Matters.
 
(a) Tax Filings. The parties hereto shall cooperate to make any necessary
filings with state and local taxing authorities and to furnish any required
supplemental information to any state and local tax liabilities resulting from
the consummation of the transactions contemplated herein.
 
(b) Cooperation on Tax Matters. Purchaser, the Company and the Parent shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the filing of Tax Returns and any audit, litigation or other
proceeding with respect to taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such Tax Returns audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation on any material provided
hereunder.
 
5.9 Employee Benefits. After the date of Closing, the Purchaser shall offer to
substantially all employees employed by the Company immediately prior to the
date of Closing with respect to the businesses relating to the Company’s Assets
(except for Larry C. Shumate, whose employment arrangement is set forth in
Section 6.10 (the “Company Employees”)) the opportunity to maintain such
employee’s current employment; provided, that the Purchaser may terminate the
employment of any employees who accept such offer at any time after such date of
Closing. During the first six (6) months after the date of Closing, the
compensation and benefits provided by the Purchaser shall be reasonably
comparable on an overall basis (including without limitation all compensation
and benefits accrued by such employees as of the date of Closing under all
Employee Plan and Benefit Arrangements irrespective of whether such accrued
benefits are actually received by such employees) to those provided to such
employees prior to the date of Closing with credit given for the length of
actual service with the Company prior to the date of Closing.
 
5.10 Bulk Sales Law Compliance. The Purchaser hereby waives compliance by the
parties with the provisions of any applicable bulk sales laws to the
transactions contemplated by this Agreement.
 
5.11 Prorations and Adjustments. Notwithstanding anything herein to the
contrary, and subject to the provisions of Section 5.11 hereof, all real estate
taxes and personal property taxes associated with the Assets, as well as all
costs and expenses for electricity, natural gas, telephone and other
telecommunications, water and other utilities used by the Company in connection
with the operation of the business, as well as all payroll costs, shall be
prorated and adjusted between the Purchaser and the Company as of the Closing
Date such that the Company shall pay and be responsible for all items accruing
prior to the Closing Date and the Purchaser shall pay and be responsible for all
items accruing on and after the Closing Date, regardless of whether such items
are paid in advance or in arrears. 
 
5.12 Retention of and Access to Records. After the Closing Date, Purchaser shall
retain for a period of seven (7) years those records of the Company delivered to
Purchaser. Purchaser shall also provide the Company and Parent and their
representatives reasonably access thereto, during normal business hours and on
at least two days’ prior written notice.
 
 
18

--------------------------------------------------------------------------------

 
ARTICLE 6
 
CONDITIONS TO OBLIGATIONS OF PURCHASER
 
Notwithstanding any other provision of this Agreement to the contrary, the
obligation of the Purchaser to effect the transactions contemplated herein shall
be subject to the satisfaction at or prior to the Closing of each of the
following conditions:
 
6.1 Representations and Warranties True. The representations and warranties of
the Company and the Parent contained in this Agreement, shall be true, complete
and accurate in all material respects as of the date when made and at and as
of the Closing as though such representations and warranties were made at and as
of such time, except for changes specifically permitted or contemplated by this
Agreement, and except insofar as the representations and warranties relate
expressly and solely to a particular date or period, in which case they shall be
true and correct at the Closing with respect to such date or period; provided
that a breach of any representation or warranty shall not constitute a failure
of the condition contained in this Section 6.1 if such breach, either alone, or
in conjunction with all other breaches, has not had, or will not have, a
Material Adverse Effect.
 
6.2 Performance. The Company and the Parent shall have performed and complied in
all material respects with all agreements, covenants, obligations and conditions
required by this Agreement to be performed or complied with by the Company and
the Parent on or prior to the Closing.
 
6.3 Financing. On or prior to Closing, Purchaser shall have received from
Stillwater National Bank and Trust Company (i) adequate financing to perform all
of its obligations under this Agreement and the transactions contemplated hereby
and thereby, including, without limitation, the payment of the Purchase Price;
(ii) a new term note, amending and restating the Assumed Stillwater Notes, in an
amount equal to $5,000,000 and (iii) a revolving credit facility in an amount
equal to $1,000,000.
 
6.4 Consents The Purchaser shall have received consents to assume leases for any
equipment subject to a lease identified on Section 2.9 of the Disclosure
Schedule, including, without, limitation, the consent from Vencore Solutions
LLC.
 
6.5 Required Approvals and Consents.
 
(a) All action required by law and otherwise to be taken by the Board of
Directors of the Company and the Parent to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby shall have been duly and validly taken.
 
(b) All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein, and all Consents of from all persons and
entities other than Authorities that are identified in the Disclosure Schedule
shall have been delivered, made or obtained, and the Purchaser shall have
received copies thereof.
 
 
19

--------------------------------------------------------------------------------

 
6.6 Adverse Changes. No change, circumstance or event which constitutes or has
resulted in, or that is reasonably likely to result in, a Material Adverse
Effect relative to the Company since the date of the Latest Balance Sheet.
 
6.7 No Proceeding or Litigation. No suit, action, investigation, inquiry or
other proceeding by any Authority or other person or entity shall have been
instituted or threatened which questions the validity or legality of the
transactions contemplated hereby or which, if successfully asserted, would
individually or in the aggregate, otherwise have a Material Adverse Effect on
the business, financial condition, prospects, or operations of the Company.
 
6.8 Legislation. No Law shall have been enacted which prohibits, restricts or
materially delays the consummation of the transactions contemplated hereby or
any of the conditions to the consummation of such transaction.
 
6.9 Certificates. Purchaser shall have received such certificates of the
Company’s officers and the Parent, in a form and substance reasonably
satisfactory to the Purchaser, dated the date of Closing, to evidence compliance
with the conditions set forth in Sections 6.1 and 6.2.
 
6.10 Employment Agreements. On or before the date of Closing, Larry C. Shumate
shall have executed and delivered to the Purchaser the employment agreement
substantially in the form and substance set forth in Exhibit 6.10 hereto (the
“Employment Agreement”).
 
6.11 Appraisal. On or before the Closing, Purchaser shall have received an (i)
appraisal of the fair market value in place of the current property and
equipment of the Company and (ii) a schedule of the intangible assets of the
Company attached hereto as Schedule 6.11 and the combination of (i) and (ii)
shall equal or exceed $5,000,000 in the aggregate.
 
6.12 Documentation for Conveyance of the Company’s Assets. The Purchaser shall
have received, in a form and substance reasonably satisfactory to the Purchaser,
dated the date of Closing, all of the Bills of Sale, deeds, assignments and
other conveyance and transfer documentation listed on Exhibit 5.11.
 
ARTICLE 7
 
CONDITIONS TO COMPANY’S OBLIGATIONS
 
Notwithstanding anything in this Agreement to the contrary, the obligation of
the Company and the Parent to effect the transactions contemplated herein shall
be subject to the satisfaction at or prior to the Closing of each of the
following conditions:
 
7.1 Representations and Warranties True. The representations and warranties of
the Purchaser contained in this Agreement shall be in all material respects
true, complete and accurate as of the date when made and at and as of the
Closing, as though such representations and warranties were made at and as of
such time, except for changes permitted or contemplated in this Agreement, and
except insofar as the representations and warranties relate expressly and solely
to a particular date or period, in which case they shall be true and correct in
all material respects at the Closing with respect to such date or period.
 
 
20

--------------------------------------------------------------------------------

 
7.2 Performance. The Purchaser shall have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by the Purchaser at or prior to
the Closing.
 
7.3 Corporate Approvals. All Consents listed on Section 2.5 of the Disclosure
Schedule shall have been delivered, made or obtained. All action required to be
taken by Purchaser to authorize the execution, delivery and performance of this
Agreement by the Purchaser and the consummation of the transactions contemplated
hereby shall have been duly and validly taken.
 
7.4 No Proceeding or Litigation. No suit, action, investigation, inquiry or
other proceeding by any Authority or other person or entity shall have been
instituted or threatened which questions the validity or legality of the
transactions contemplated hereby.
 
7.5 Certificates. The Purchaser shall have furnished the Company and the Parent
with such certificates of Purchaser’s officers, in a form and substance
reasonably acceptable to the Company and the Parent, dated the date of Closing,
to evidence compliance with the conditions set forth in Sections 7.1 and 7.2.
 
7.6 Payment of Consideration. The Company shall have received (a) satisfactory
evidence that the wire transfer required by Section 1.4(a) and/or assumption of
the Assumed Stillwater Notes has been completed, and (b) the executed
Liabilities Undertaking required by Section 1.4(b).
 
7.7 Releases. The Company and Parent shall have received releases, in form
reasonably satisfactory to the Company, Parent and their counsel, from (i)
Stillwater National Bank and Trust Company, including without limitation UCC-3
termination statements, regarding any of the Assumed Stillwater Notes actually
assumed by Purchaser; (ii) P&S Properties LLC with respect to the Improved
Property Commercial Lease for the premises located at 12060 FM 3083, Conroe,
Texas being assigned to Purchaser; (jjj) Hitachi Capital American Corp. relating
to that certain Master Motor Vehicle Security Agreement being assumed by
Purchaser; and (iv) with respect to that certain Sunfiirm Model CST 42160,
either Vencore Solutions LLC under that certain Master Lease 8801 or Champion
Machine under invoice No. 0907-2641 .
 
7.8 Employment Agreements. On or before the date of Closing, the Purchaser shall
have executed and delivered, or caused to have been executed and delivered, to
Larry C. Shumate his Employment Agreement.
 
7.9 Execution and Delivery of Certain Agreements. The Company and the Parent
shall have received satisfactory evidence that the agreements identified in
Exhibit 7.9 hereto have been executed and delivered by the parties thereto.
 
 
21

--------------------------------------------------------------------------------

 
ARTICLE 8
 
TERMINATION AND ABANDONMENT
 
8.1 Methods of Termination. This Agreement may be terminated and the
transactions contemplated herein may be abandoned at any time notwithstanding
approval thereof by the shareholders of the Company, but not later than the
Closing:
 
(a) By mutual written consent of the Purchaser and the Company; or
 
(b) By Purchaser on or after the Termination Date or such later date as may be
established pursuant to Article 1 hereof, if any of the conditions provided for
in Article 6 of this Agreement shall not have been satisfied or waived in
writing by Purchaser prior to such date; or
 
(c) By the Company on or after the Termination Date or such later date as may be
established pursuant to Article 1 hereof, if any of the conditions provided for
in Article 7 of this Agreement shall not have been satisfied or waived in
writing by the Company prior to such date; or
 
(d) By any party if the Closing shall not have occurred on or before October 1,
2008.
 
8.2 Procedure Upon Termination. In the event of termination and abandonment
pursuant to Section 8.1, written notice thereof shall forthwith be given to the
other party or parties, and the provisions of this Agreement shall terminate,
and the transactions contemplated herein shall be abandoned, without further
action by any party hereto. If this Agreement is terminated as provided herein:
(a) each party will, upon request, redeliver all documents, work papers and
other material of any other party (and all copies thereof) relating to the
transactions contemplated herein, whether so obtained before or after the
execution hereof, to the party furnishing the same; (b) the confidentiality
obligations of Section 5.3 shall continue to be applicable; and (c) except as
provided in this subsection, no party shall have any liability for a breach of
any representation, warranty, agreement, covenant or other provision of this
Agreement, unless such breach was due to a willful or bad faith action or
omission of such party or any representative, agent, employee or independent
contractor thereof.
 
ARTICLE 9
 
SURVIVAL AND INDEMNIFICATION
 
9.1 Survival. The representations, warranties and covenants of each of the
parties hereto shall survive the Closing for a period to one (1) year.
 
9.2 Indemnification by Purchaser. Purchaser agrees to indemnify the Company and
the Parent from and against any and all loss, liability, claim or damage
(“Losses”) suffered or incurred by it by reason of (a) any untrue representation
of, or breach of warranty by Purchaser in any part of this Agreement, provided,
however, that no claim for indemnity may be made pursuant to this subsection
after the first anniversary of the date of Closing; (b) any Assumed Liabilities;
and (c) any nonfulfillment of any covenant, agreement or undertaking of
Purchaser in any part of this Agreement which by its terms is to remain in
effect after the Closing and has not been specifically waived in writing at the
Closing by the party or parties hereof entitled to the benefits thereof. The
Purchaser shall reimburse the Company and the Parent for any and all fees, costs
and expenses of any kind arising out of or relating to enforcement of the
indemnification rights pursuant to this Section 9.2 (including, without
limitation, any and all Legal Expenses) and, for purposes hereof, such fees,
costs and expenses shall be deemed to be Losses.
 
 
22

--------------------------------------------------------------------------------

 
9.3 Indemnification by the Company and the Parent . The Company and Parent,
jointly and severally, agree to indemnify the Purchaser from and against any and
all Losses suffered or incurred by it by reason of (a) any materially untrue
representation of, or material breach of warranty by the Company or any Parent
in this Agreement, provided, however, that no claim for indemnity may be made
pursuant to this subsection after the first anniversary of the date of Closing
and (b) any nonfulfillment of any covenant, agreement or undertaking of the
Company or Parent in this Agreement which by its terms is to remain in effect
after the Closing and has not been specifically waived in writing at the Closing
by the party or parties hereto entitled to the benefits thereof, which
nonfullfillment cause a Material Adverse Effect . Notwithstanding anything to
the contrary in this subsection, no claim may be made under this subsection if
it (or the principal facts with respect to it) were known or reasonably should
have been known and the claim could have been asserted at a time when it would
have resulted in a required adjustment which would be reflected in the Closing
Balance Sheet or the Adjusted Closing Balance Sheet. The Company and the Parent,
jointly and severally, shall reimburse the Purchaser for any and all fees, costs
and expenses of any kind arising out of or relating to enforcement of the
indemnification rights pursuant to this Section 9.3 (including, without
limitation, any and all Legal Expenses) and, for purposes hereof, such fees,
costs and expenses shall be deemed to be Losses.
 
9.4 Claims for Indemnification. Whenever any claim shall arise for
indemnification hereunder, the party seeking indemnification (the “Indemnified
Party”) shall promptly notify the party from whom indemnification is sought (the
“Indemnifying Party”) of the claim and, when known, the facts constituting the
basis for such claim. In the case of any such claim for indemnification
hereunder resulting from or in connection with any claim or legal proceedings of
a third party, the notice to the Indemnifying Party shall specify, if known, the
amount or an estimate of the amount of the liability arising therefrom. The
Indemnified Party shall not settle or compromise any claim by a third party for
which it is entitled to indemnification hereunder without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld. If
the Indemnifying Party is of the opinion that the Indemnified Party is not
entitled to indemnification, or is not entitled to indemnification in the amount
claimed in such notice, it shall deliver, within twenty (20) days after the
receipt of such notice, a written objection to such claim and written
specifications in reasonable detail of the aspects or details objected to, and
the grounds for such objection. If the Indemnifying Party shall file timely
written notice of objection to any claim for indemnification, the validity and
amount of such claim shall be determined by arbitration pursuant to Section
10.12 hereof.
 
9.5 Certain Limitations. Notwithstanding anything to the contrary in this
Agreement, the aggregate amount of damages recoverable pursuant to the
provisions of this Article 9 by the Purchaser shall be limited to $5,000,000
(the “Indemnification Cap”).
 
 
23

--------------------------------------------------------------------------------

 
9.6 Tax and Insurance. All indemnification or reimbursement payments required
pursuant to this Agreement shall be made net of all tax and insurance benefits
actually received by the Indemnified Party. In the event that any claim for
indemnification asserted hereunder is, or may be, the subject of any insurance
coverage or other right to indemnification or contribution from any third
person, the Indemnified Party(ies) expressly agree that he (they) shall promptly
notify the applicable insurance carrier of any such claim or loss and tender
defense thereof to such carrier, and shall also promptly notify any potential
third party indemnitor or contributor which may be liable for any portion of
such losses or claims. The Indemnified Party(ies) agree to pursue, at the cost
and expense of the Indemnified Party, such claims diligently and to reasonably
cooperate, at the cost and expense of the Indemnified Party, with each
applicable insurance carrier and third party indemnitor or contributor.
 
9.7 Undertakings. Prior to the assertion of any claims for indemnification under
this Agreement, the Indemnified Party shall utilize all reasonable efforts,
consistent with normal practices and policies and good commercial practice, to
mitigate any losses or damages subject to indemnification hereunder.
 
9.8 Remedies. Except for fraudulent tort causes of action and except as
otherwise specifically provided in this Agreement, the sole and exclusive remedy
of the Purchaser under this Agreement shall be restricted to the indemnification
rights set forth in this Article 9.
 
ARTICLE 10
 
MISCELLANEOUS PROVISIONS
 
10.1 Expenses. Each of the parties hereto shall bear its own costs, fees and
expenses in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby, including without limitation fees, commissions and expenses
payable to brokers, finders, investment bankers, consultants, exchange or
transfer agents, attorneys, accountants and other professionals, whether or not
the transactions contemplated herein is consummated;
 
10.2 Amendment and Modification. Subject to applicable Law, this Agreement may
be amended or modified by the parties hereto at any time prior to the Closing
with respect to any of the terms contained herein; provided, however, that all
such amendments and modifications must be in writing duly executed by all of the
parties hereto.
 
10.3 Waiver of Compliance; Consents. Any failure of a party to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing by the party entitled hereby to such compliance, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. No single or partial exercise of a
right or remedy shall preclude any other or further exercise thereof or of any
other right or remedy hereunder. Whenever this Agreement requires or permits the
consent by or on behalf of a party, such consent shall be given in writing in
the same manner as for waivers of compliance.
 
 
24

--------------------------------------------------------------------------------

 
10.4 No Third Party Beneficiaries. Nothing in this Agreement shall entitle any
person or entity (other than a party hereto and his, her or its respective
successors and assigns permitted hereby) to any claim, cause of action, remedy
or right of any kind.
 
10.5 Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be made in writing and shall be deemed to have been
duly given and effective:
 
(a) on the date of delivery, if delivered personally;
 
(b) on the earlier of the fourth (4th) day after mailing or the date of the
return receipt acknowledgment, if mailed, postage prepaid, by certified or
registered mail, return receipt requested;
 
(c) on the first business day after having been transmitted to a third party
providing delivery services in the ordinary course of business which guarantees
delivery on the next business day after such transmittal (e.g., via Federal
Express); or
 
(d) on the date of transmission, if sent by facsimile, telecopy, telegraph,
telex, e-mail or other similar telegraphic or electronic communications
equipment, provided that such transmission is confirmed by prompt mailing
(postage prepaid, by certified or registered mail, return receipt requested) or
by guaranteed overnight delivery:
 
If to the Company or the Parent:



 
To:
Shumate Industries, Inc.
   
12060 FM 3083
   
Conroe, TX 77301
   
Attn: President
   
Fax: (936) 539-9396
       
With a copy to:
Indeglia & Carney
   
1900 Main Street, Suite 125
   
Irvine, CA 92614
   
Fax: (949) 851-5940
     

 
or to such other person or address as the Company or the Parent shall furnish to
the other parties hereto in writing in accordance with this subsection.
 
If to the Purchaser:



 
To:
American International Industries
   
601 Cien Street, Suite 235
   
Kemah, TX 77565
   
Attn: Daniel Dror, Chief Executive Officer
   
Fax: (281) 334-9508
       
With a copy to:
Park Avenue Group, Inc.
   
90 John Street
   
Suite 626
   
New York NY 10038
   
Attn: Rich Rubin
   
Fax: (646) 202-9681

 
 
25

--------------------------------------------------------------------------------

 
 
or to such other person or address as the Purchaser shall furnish to the other
parties hereto in writing in accordance with this subsection.
 
10.6 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by any of the
parties hereto without the prior written consent of the other parties, provided
that the Company may assign this Agreement, and any of its rights and/or
obligations arising hereunder, in whole or in part, and from time to time, in
connection with any dissolution and/or winding up of its business and affairs
after the Closing and provided further, that Purchaser may assign its rights and
delegate any of its obligations under this Agreement to any Subsidiary of
Purchaser; provided that no such assignment shall relieve Purchaser or
delegation shall relieve Purchaser from any of its obligations hereunder.
 
10.7 Governing Law. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the internal
substantive laws of the State of Texas (without regard to the laws of conflict
that might otherwise apply) as to all matters, including without limitation
matters of validity, construction, effect, performance and remedies.
 
10.8 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
10.9 Headings. The table of contents and the headings of the sections and
subsections of this Agreement are inserted for convenience only and shall not
constitute a part hereof.
 
10.10 Entire Agreement. This Agreement, the Disclosure Schedule and the exhibits
and other writings expressly set forth or incorporated in this Agreement or in
the Disclosure Schedule are part of this Agreement, and together they embody the
entire agreement and understanding of the parties hereto in respect of the
transactions contemplated by this Agreement and together they are referred to as
“this Agreement” or the “Agreement.” There are no restrictions, promises,
warranties, agreements, covenants or undertakings, other than those expressly
set forth or referred to in this Agreement. Without limiting the generality of
the foregoing, this Agreement supersedes all prior agreements and understandings
between the parties with respect to the transaction or transactions contemplated
by this Agreement. Provisions of this Agreement shall be interpreted to be valid
and enforceable under applicable Law to the extent that such interpretation does
not materially alter this Agreement; provided, however, that if any such
provision shall become invalid or unenforceable under applicable Law such
provision shall be stricken to the extent necessary and the remainder of such
provisions and the remainder of this Agreement shall continue in full force and
effect.
 
 
26

--------------------------------------------------------------------------------

 
10.11 Injunctive Relief. It is expressly agreed among the parties hereto that
monetary damages would be inadequate to compensate a party hereto for any breach
by any other party of its covenants and agreements in Section 4.3 hereof.
Accordingly, the parties agree and acknowledge that any such violation or
threatened violation will cause irreparable injury to the other and that, in
addition to any other remedies which may be available, such party shall be
entitled to injunctive relief against the threatened breach of Section 4.3
hereof or the continuation of any such breach without the necessity or proving
actual damages and may seek to specifically enforce the terms thereof.
 
10.12 Arbitration. With the sole exception of the injunctive relief contemplated
by Section 10.11, any controversy or claim arising out of or relating to this
Agreement, including any exhibits thereto or the making, performance or
interpretation thereof, including without limitation alleged fraudulent
inducement thereof, shall be settled finally, completely and conclusively by
binding arbitration in Houston, Harris County, Texas by a panel of three
arbitrators in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. In the arbitration proceeding, the Parent shall select
one arbitrator, the Purchaser shall select one arbitrator and the two
arbitrators so selected shall select a third arbitrator. Should one party fail
to select an arbitrator within ten (10) business days after notice of the
appointed of an arbitrator by the other party or should the two arbitrators
selected by the Parent and the Purchaser fail to select an arbitrator within ten
(10) business days after the date of the appointment of the last of such two
arbitrators, any person sitting as a Judge of the United States District Court
of the Southern District of Texas, Houston Division, upon application of the
Parent or the Purchaser, shall appoint an arbitrator to fill such space with the
same force and effect as though such arbitrator had been appointed in accordance
with the immediately preceding sentence of this Section 10.12. Arbitration shall
be initiated by written demand by the party seeking arbitration. This agreement
to arbitrate shall be specifically enforceable only in the District Court of
Harris County, Texas. A decision of the arbitrator shall be final, conclusive,
and binding on all parties, and judgment may be entered thereon in the District
Court of Harris County, Texas, to enforce such decision and the benefits
thereof.
 
10.13 Certain Definitions. For purposes of this Agreement,
 
“Benefit Arrangement” means an employment, severance or similar contract,
arrangement or policy and each plan or arrangement providing for severance pay,
life insurance or health care coverage (including any self-insured
arrangements), flexible spending accounts or cafeteria benefit programs under
Code Section 125, workers' compensation, disability benefits, dependent care
benefits, supplemental unemployment benefits, vacation benefits, pension or
retirement benefits or providing for deferred compensation, profit-sharing, cash
or stock bonuses, stock options, stock appreciation rights, stock purchase or
other forms of incentive compensation or post-retirement life insurance, health
care or disability coverage that (i) is not an Employee Plan, (ii) is maintained
or contributed to by the Company or any of their ERISA Affiliates and (iii)
covers any Employee.
 
 
27

--------------------------------------------------------------------------------

 
“Closing Balance Sheet” shall mean the balance sheet of the Company as of the
Closing Date prepared in accordance with GAAP on a basis consistent with the
Latest Balance Sheet.
 

 
“Company Delivered Documents” shall mean all of the agreements, certificates,
instruments and other documents to be delivered by the Company or the Parent
pursuant to or in connection with this Agreement.

 
“Employee Plan” means each "employee benefit plan," as such term is defined in
Section 3(3) of ERISA, that (i) is subject to any provision of ERISA; (ii) is
maintained or contributed to by Purchaser or any of its ERISA Affiliates with
respect to the employees of the Company; and (iii) covers any employee of the
Company.
 
“Knowledge” “to the knowledge”, “known” or “awareness” and words of similar
import shall mean the actual knowledge of a person and, when used with respect
to the Company, shall mean the actual knowledge of Larry Shumate.
 

 
“Legal Expenses” of a person shall mean any and all fees, costs and expenses of
any kind reasonably incurred by such person and its counsel in investigating,
preparing for, defending against or providing evidence, producing documents or
taking other action with respect to, any threatened or asserted claim.

 
“Material Adverse Effect” shall mean an event, change or occurrence which has a
material negative impact on the condition (financial or otherwise), businesses,
results of operations or prospects of the Company or the Purchaser, as the case
may be (and going concern value, in the case of the Company), or the ability of
the Company, or the Purchaser as the case may be, to consummate the transactions
contemplated hereby, other than any such event, change or occurrence resulting
or arising from general economic conditions.
 
“Permitted Liens” shall mean: (i) liens securing specified liabilities or
obligations shown on the Latest Balance Sheet with respect to which no breach,
violation or default exists; (ii) mechanics’, carriers’, workers’ and other
similar liens arising in the ordinary course of business; (iii) minor
imperfections of title which do not impair the existing use of the Assets; and
(iv) liens for current taxes not yet due and payable or being contested in good
faith by appropriate proceedings.
 
”Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or governmental body.
 
“Purchaser Delivered Documents” shall mean all of the agreements, certificates,
instruments and other documents to be delivered by the Purchaser pursuant to or
in connection with this Agreement.
 
“Subsidiary” shall mean, with respect to any Person (the “Owner”), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation’s or other Person’s board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred), are held by the Owner or one or more of its
Subsidiaries.
 
 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
“PURCHASER”


AMERICAN INTERNATIONAL INDUSTRIES, INC.


By:___________________________
Name:
Title:


“COMPANY”


SHUMATE MACHINE WORKS, INC.


By:___________________________
Name:
Title:


“PARENT”


SHUMATE INDUSTRIES, INC.


By:___________________________
Name:
Title:
 
 
29

--------------------------------------------------------------------------------

 